Exhibit 10.4

 

AMENDMENT NO. 8 TO CREDIT AGREEMENT AND EXTENSION

 

AMENDMENT NO. 8 TO CREDIT AGREEMENT AND EXTENSION, dated as of November 21, 2014
(this “Amendment No. 8”), is by and among Wells Fargo Capital Finance, LLC, a
Delaware limited liability company, as agent for the Lenders (as hereinafter
defined) pursuant to the Credit Agreement as defined below (in such capacity,
together with its successors and assigns, and any replacement, in such capacity,
“Agent”), the parties to the Credit Agreement as lenders (individually, each a
“Lender” and collectively, “Lenders”), Colt Defense LLC, a Delaware limited
liability company (“Colt Defense”), Colt Canada Corporation, a Nova Scotia
corporation (“Colt Canada”), Colt’s Manufacturing Company LLC, a Delaware
limited liability company (“CMC” and together with Colt Defense and Colt Canada,
each individually, a “Borrower” and collectively, “Borrowers”), New Colt Holding
Corp., a Delaware corporation (“New Colt”), Colt Finance Corp., a Delaware
corporation (“Colt Finance”), Colt Defense Technical Services LLC, a Delaware
limited liability company (“CDTS”) and Colt International Coöperatief U.A., a
cooperative formed under Dutch law (“Dutch Holdings” and, together with New
Colt, Colt Finance and CDTS, each individually a “Guarantor” and collectively,
“Guarantors”).  All terms used herein that are defined in the Credit Agreement
and not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, Agent, Lenders, Borrowers and Guarantors are parties to financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) may make
loans and advances and provide other financial accommodations to Borrowers as
set forth in the Credit Agreement dated as of September 29, 2011 by and among
Agent, Lenders, Borrowers and the guarantors party thereto, as amended by
Amendment No. 1 to Credit Agreement and Waiver, dated as of February 24, 2012,
Amendment No. 2 to Credit Agreement and Consent, dated as of March 22, 2013,
Amendment No. 3 to Credit Agreement and Consent, dated as of June 19, 2013,
Amendment No. 4 to Credit Agreement, dated as of July 12, 2013 (as amended by
the First Amendment to Amendment No. 4 to Credit Agreement, dated as of
October 4, 2013, Second Amendment to Amendment No. 4 to Credit Agreement, dated
as of January 31, 2014, and Third Amendment to Amendment No. 4 to Credit
Agreement, dated as of April 30, 2014), and Amendment No. 5 to the Credit
Agreement and Extension, dated as of August 5, 2014, Amendment No. 6 to Credit
Agreement and Extension, dated as of November 12, 2014 and Amendment No. 7 to
Credit Agreement, dated as of November 17, 2014 (as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated,
restructured, refinanced or replaced, the “Credit Agreement”) and the other Loan
Documents;

 

WHEREAS, the Loan Parties have requested that Agent and the Lenders amend
certain terms and conditions of the Credit Agreement and agree to certain
extensions;

 

WHEREAS, Agent and Lenders are willing to agree to such amendments and to
provide such extensions on the terms and subject to the conditions contained
herein; and

 

WHEREAS, by this Amendment No. 8 Agent, Lenders, Borrowers and Guarantors intend
to evidence such extensions and the amendments set forth herein.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, the parties hereto agree as follows:

 

1.                        Definitions.

 

(a)                       Additional Definitions.  As used herein or in the
Credit Agreement or any of the other Loan Documents, the following terms shall
have the meanings given to them below and the Credit Agreement shall be deemed
and is hereby amended to include, in addition and not in limitation, the
following:

 

(i)                                     “Amendment No. 8” shall mean Amendment
No. 8 to Credit Agreement and Extension by and among Borrowers, Guarantors,
Agent and Lenders, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated, restructured, refinanced or replaced.

 

(ii)                                  “Amendment No. 8 Effective Date” shall
mean the date on which all conditions precedent to the effectiveness of
Amendment No. 8 have been satisfied or waived.

 

(b)                       Interpretation.  For purposes of this Amendment No. 8,
all terms used herein which are not otherwise defined herein, including but not
limited to, those terms used in the recitals hereto, shall have the respective
meanings assigned thereto in the Credit Agreement as amended by this Amendment
No. 8.

 

2.                        Extension of Time to File Reports.  Notwithstanding
anything contained in Section 5.1 or Schedules 5.1(a), through 5.1(e) of the
Credit Agreement to the contrary, Agent and Required Lenders agrees that
Borrowers and Guarantors may deliver the monthly financial statement, reports
and other items required pursuant to Section 5.1 and Schedules 5.1(a), through
(e) of the Credit Agreement in respect of the month and fiscal quarter ended
September 30, 2014 on or before November 26, 2014.3. Waiver.  Notwithstanding
anything contained in Section 5.1 or Schedules 5.1(c) or 5.1(d) of the Credit
Agreement to the contrary, Agent and Required Lenders waives the requirement
that consolidated financial statements of Parent and its Subsidiaries for each
such fiscal year of Parent, audited by independent certified public accountants
acceptable to the Required Lenders be certified without any qualifications
including any “going concern” or like qualification or exception, solely with
respect to the fiscal year ended December 31, 2013 and acknowledges that it
understands such consolidated financial statements will include a “going
concern” or like qualification or exception.

 

4.                        Representations and Warranties.  Each Loan Party,
jointly and severally, hereby represents and warrants to Lender Group as
follows:(a)         This Amendment No. 8 and each of the documents, instruments
and agreements executed and delivered in connection herewith (collectively, with
this Amendment No. 8, the “Amendment Documents”) have been duly authorized,
executed and delivered by all necessary action of each Loan Party party hereto
and thereto and constitutes the legal, valid and binding obligations of each
such Loan Party party thereto enforceable against each Loan Party in accordance
with its respective terms, except as such enforceability may be limited by
bankruptcy, moratorium or similar laws relating to or limiting creditors’ rights
generally;

 

2

--------------------------------------------------------------------------------


 

(b)                       The execution, delivery, and performance by each Loan
Party of this Amendment and each other Amendment Document to which it is a party
and the consummation of the transactions contemplated hereby and thereby do not
and will not require any registration with, consent, or approval of, or notice
to, or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect where the failure to obtain the
foregoing has or could reasonably be expected to have a Material Adverse Change;

 

(c)                        As to each Loan Party, the execution, delivery, and
performance by such Loan Party of this Amendment No. 8 and each other Amendment
Document to which it is a party and the transactions contemplated hereby and
thereby do not and will not (i) violate any provision of federal, provincial,
state, or local law or regulation applicable to any Loan Party or its
Subsidiaries, or any order, judgment, or decree of any court or other
Governmental Authority binding on any Loan Party or its Subsidiaries, where such
violation has or could reasonably be expected to have a Material Adverse Change,
(ii) violate any provisions of the Governing Documents of any Loan Party or its
Subsidiaries, (iii) conflict with, result in a breach of, or constitute (with
due notice or lapse of time or both) a default under any Material Contract of
any Loan Party or its Subsidiaries where any such conflict, breach or default
has or could individually or in the aggregate reasonably be expected to have a
Material Adverse Effect,(iv) result in or require the creation or imposition of
any Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (v) require any approval of any holders of Equity Interests
of a Loan Party or any approval or consent of any Person under any Material
Contract of any Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to have a Material
Adverse Change; and

 

(d)                       No Default or Event of Default has occurred and is
continuing.

 

5.                        Conditions Precedent.  The amendment and extension
provided for herein shall only be effective upon the receipt by Agent of the
following:

 

(a)                       counterparts of this Amendment No. 8, duly authorized,
executed and delivered by Borrowers, Guarantors and Required Lenders; and

 

(b)                       a true and correct copy of an amendment and extension
to the Term Loan Agreement, in form and substance reasonably satisfactory to
Agent, duly authorized, executed and delivered by the parties thereto, which
shall be in full force and effect.

 

6.                        General.

 

(a)                        Effect of this Amendment.  Except as expressly
provided herein or in the other Amendment Documents, no other changes or
modifications to the Loan Documents are intended or implied, and in all other
respects the Loan Documents are hereby specifically ratified, restated and
confirmed by all parties hereto as of the date hereof.  On and after the
Amendment No. 8 Effective Date each Amendment Document shall for all purposes
constitute a Loan Document.

 

3

--------------------------------------------------------------------------------


 

(b)                       Governing Law.  THE VALIDITY OF THIS AMENDMENT NO. 8,
THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE
PARTIES HERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO
SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

(c)                        Binding Effect.  This Amendment No. 8 and each of the
other Amendment Documents, shall bind and inure to the benefit of the respective
successors and permitted assigns of each of the parties hereto.

 

(d)                       Counterparts, etc.  Each Amendment Document may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same agreement.  Delivery of an executed counterpart of each Amendment
Document by telefacsimile or other electronic method of transmission shall be
equally as effective as delivery of an original executed counterpart of such
Amendment Document.  Any party delivering an executed counterpart of each
Amendment Document by telefacsimile or other electronic method of transmission
also shall deliver an original executed counterpart of such Amendment Document
but the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of such Amendment Document.

 

[Signature Pages Follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 8 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

 

COLT DEFENSE LLC

 

 

 

By:

/s/ Scott Flaherty

 

 

Name: Scott Flaherty

 

 

Title: Chief Financial Officer

 

 

COLT FINANCE CORP.

 

 

 

By:

/s/ Scott Flaherty

 

 

Name: Scott Flaherty

 

 

Title: Chief Financial Officer

 

 

 

NEW COLT HOLDING CORP.

 

 

 

By:

/s/ Scott Flaherty

 

 

Name: Scott Flaherty

 

 

Title: Chief Financial Officer

 

 

 

COLT’S MANUFACTURING COMPANY LLC

 

 

 

By:

/s/ Scott Flaherty

 

 

Name: Scott Flaherty

 

 

Title: Chief Financial Officer

 

 

 

COLT DEFENSE TECHNICAL SERVICES LLC

 

 

 

By:

/s/ Scott Flaherty

 

 

Name: Scott Flaherty

 

 

Title: Chief Financial Officer

 

 

 

COLT CANADA CORPORATION

 

 

By:

/s/ Scott Flaherty

 

 

Name: Scott Flaherty

 

 

Title: Chief Financial Officer

 

 

 

COLT INTERNATIONAL COÖPERATIEF U.A.

 

 

 

By:

/s/ Dennis Veilleux

 

 

Name: Dennis Veilleux

 

 

Title: President and Chief Executive Officer

 

[Signature Page to Amendment No. 8 to Credit Agreement and Extension]

 

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS

 

 

 

WELLS FARGO CAPITAL FINANCE, LLC, as Agent and as a Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Amendment No. 8 to Credit Agreement and Extension]

 

--------------------------------------------------------------------------------